Citation Nr: 0912993	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking service connection for residuals of a 
low back injury.  He claims that he injured his back during 
service in 1955 after lifting a trailer and moving shells and 
ammunition.  He reported that, after he injured his back, he 
was taken to the base hospital by an ambulance where strained 
and pulled muscles were diagnosed, but that he was released 
from the hospital that same day.  After reviewing the 
Veteran's claims folder, the Board concludes that additional 
development is necessary.  Specifically, the Board believes 
that a VA examination addressing the etiology of the 
Veteran's low back disorder must be accomplished.

Although some of the Veteran's service treatment records have 
been associated with the claims file, the majority of his 
service treatment records are not obtainable, and it is 
presumed that they were destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  As such, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt rule to assist the 
veteran in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Based upon its 
review of the Veteran's claims folder, the Board finds that 
there is a further duty to assist the Veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Veteran's available service treatment records reflect the 
Veteran's complaints of back pain in February 1956.  A 
treatment note reveals that the Veteran awoke with pain in 
his back.  The diagnosis was pain with motion of the right 
scapula.  The Veteran's October 1958 separation examination 
revealed his spine was normal.

Post-service treatment records reveal the Veteran's 
complaints of and treatment for a ruptured disc and low back 
pain.  In 1974, the Veteran underwent a two level laminectomy 
at L4-L5 and L5-S1.  In a statement received by the RO in 
January 2006, E. Easterday reported that, during service, he 
was present and saw an ambulance come to the barracks to pick 
up the Veteran, and that the Veteran had a back injury severe 
enough that he could not get out of his bunk that morning.  
The Veteran has also stated that he has had back pain since 
service discharge, and that he re-injured his back in 1974 
while laying brick.  He noted that he had mild back pain 
after service discharge, and that his back pain increased 
after the 1974 injury.

There is no nexus opinion of record that indicates whether 
the Veteran's current low back disorder is related to 
service.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed the four elements that must be considered 
in determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  Specifically, 
the Court held that the third element, indication that the 
current disability or symptoms may be associated with 
service, establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the two.  McLendon, 20 Vet. App. at 83.  The Court 
further held that types of evidence that "indicate" a 
current disability may be associated with service include 
medical evidence that suggest a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  Id.

Here, there is evidence of symptomatology in service and the 
Veteran has reported continued back pain since service 
discharge.  However, the Veteran has not been afforded a VA 
examination specifically addressing whether there is a causal 
relationship between his current low back disorder and his 
military service.  As such, one must be accomplished.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an 
appropriate VA examination to determine 
the existence and etiology of any low back 
disorder found.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
diagnosed low back disorder is related to 
the Veteran's active duty service.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then re-adjudicate the 
Veteran's claim for service connection for 
a low back disorder.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




